IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                : No. 98 DB 2018 (No. 52 RST 2018)
                                :
                                :
ALICE ANNE PELLEGRINO           : Attorney Registration No. 67489
                                :
PETITION FOR REINSTATEMENT      :
 FROM ADMINISTRATIVE SUSPENSION : (Delaware County)


                                        ORDER


 PER CURIAM


        AND NOW, this 9th day of August, 2018, the Report and Recommendation of

 Disciplinary Board Member dated July 31, 2018, is approved and it is ORDERED that

 Alice Anne Pellegrino, who has been on Administrative Suspension and has

 demonstrated that she has the moral qualifications, competency and learning in law

 required for admission to practice in the Commonwealth, shall be and is, hereby

 reinstated to active status as a member of the Bar of this Commonwealth. The expenses

 incurred by the Board in the investigation and processing of this matter shall be paid by

 the Petitioner.